DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to Applicant’s amendment filed on 7/5/2022.
Claims 1-20 are pending. 

Response to Amendment
Applicant’s amendments have fixed the deficiencies set forth in the previous Office Action hence the respective rejections/objections have been withdrawn, except for those rejections/objections if still maintained or newly added in this Office Action. 

Response to Arguments
Regarding Applicant’s arguments about the rejections for claims 1-20 under 35 U.S.C § 102/1033, the arguments have been fully considered but are deemed moot in view of new grounds of rejections necessitated by Applicant’s amendments.

Claim Objections
In claim 1, a comma should be added to the end of the phrase “associated with the tower”.
In claims 3 and 10, the phrase “threshold modification” should be amended to “a threshold modification”, to correct the grammar error.
In claims 5 and 7, the phrase “to-send” should be changed to “to send”. 
In claim 8, the phrase “component” should NOT be deleted.
In claim 11, the phrase “providing is” should be amended to “providing”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 15-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claims 1 and 15 recite a limitation “based on destination network address” which causes confusion. It is unclear if the recited “destination network address” refers to a new destination network address, or refers to the “destination network address” introduced beforehand. For continuing examination purpose, this limitation has been construed as “based on the destination network address”. Claims 2-7 and 16-20 depend on claims 1 and 15 respectively, and are also rejected since they have inherited the same deficiency. 
Claim 4 recites a limitation “when the positioning information” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “when [[the]] positioning information”.
Claim 15 recites a limitation “the intermediate tower adjustment component” which lacks sufficient antecedent basis. For continuing examination purpose, this limitation has been construed as “[[the]] intermediate tower adjustment component”. Claim 15 also recites a limitation “a tower of an irrigation system” which causes confusion. It is unclear if the recited irrigation system refers to a new irrigation system , or refers to the irrigation system introduced beforehand. For continuing examination purpose, this limitation has been construed as “a tower of [[an]] the irrigation system”. Claims 16-20 depend on claim 15, and are also rejected since they have inherited the same deficiency. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“drive signal interface” and “controlled component” in claim 1;
“controlled component” in claim 8; 
“motor interface component” and “intermediate tower adjustment component” in claim 15; 
“drive signal interface” in claim 17;
“reporting component” in claim 20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 14-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malsam (US 2014/0326808 A1, prior art of record, hereinafter as “Malsam”)  in view of Smith (US 2019/0349426 A1, hereinafter as “Smith”). 
Regarding claim 1, Malsam teaches:
A network system providing enhanced operation for an electrically controlled irrigation system (irrigation system 100 in FIG. 1A) comprising:
a communication interface (communication module 140 in FIG. 1C) for installation proximate to a tower of an irrigation system (FIG.s 1A, 1C, and [0022]: “The control device 130, as shown in FIG. 1C, includes .. a communications module 140 (e.g., transmitter, receiver, transceiver, etc.)”; [0025]: “the control device 130 may be configured to communicate with each variable-drive control unit during operation of the irrigation system 100”. As shown in FIG. 1A, the communication module 140 is approximate to tower 128 of the irrigation system 100);
a drive signal interface (communication module 140 is also a drive signal interface to motor on tower 128) to an electric motor that provides drive force for the tower ([0032]: “the control device 130 is configured to instruct the extension arm steering control 145 to steer in or steer out, or move the extension arm 123 to the desired position based upon the position of the main section assembly 104”. This teaches control device 130 sends signal through a motor to provide drive force for the tower 128 to move the extension arm 123); and
an electronically controller (processor 136 in FIG. 1C) coupleable to communication interface for the receipt of network communication (as shown in FIG. 1C and recited in [0025] above, and [0029]: “the position-determining device 133A is utilized to determine an actual position of the main section assembly 104, and the position-determining device 133B is utilized to determine an actual position of the extension arm 123.For example, based upon the angle value (.alpha.) (e.g., angular measurement) detected by an angle sensor 133A, the control device 130 is configured to determine a position of the main section assembly 104”. All these teach the processor 136 couples to the communication module 140 to communicate with other components), wherein the electronically controller is configured to: 
	1) receive one or more parameters ([0029]: “the position-determining device 133A is utilized to determine an actual position of the main section assembly 104, and the position-determining device 133B is utilized to determine an actual position of the extension arm 123.For example, based upon the angle value (.alpha.) (e.g., angular measurement) detected by an angle sensor 133A, the control device 130 is configured to determine a position of the main section assembly 104”. This teaches the processor 136 receives parameters of angles measured),
	2) apply the one or more parameters received  for the configuration of a controlled component associated with the tower ([0029]: “based upon the angle value (.alpha.) (e.g., angular measurement) detected by an angle sensor 133A, the control device 130 is configured to determine a position of the main section assembly 104. An angle sensor 133B is configured to measure an angle value (.theta.)(e.g., angular measurement) between the end tower 112 and the extension arm 123. Thus, the control device 130 may be configured to determine an actual position of the extension tower123 based upon the angular measurement furnished by the angle sensor 133B. The control device 130 is configured to determine a desired position of the extension arm 123 based upon the determined position of the main section assembly 104”. This teaches to apply the received angle information for the configure/control a driving component associated with the tower 128),
	3) instruct the drive signal interface to provide drive force to the electric motor based on the one or more parameters ([0029]: “Once a processor 136, determines an actual position of the main section assembly 104, the processor136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position”. This teaches the processor 136 instruct to provide drive force to the motor to re-position the extension arm 123 based on the measured angle parameters). 
Malsam teaches all the limitations except a network switch capable of routing packets based on a destination network address wherein the communications of the parameters and to  controller in the network system are via this network switch with routing packets based on network addresses.
However, Smith teaches in an analogous art: 
a network switch capable of routing packets based on a destination network address ([0287]: “The Internet can be configured to provide communications to a large number of IoT devices. Accordingly, as described herein, a number of innovations for the future Internet are designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resource”; [0553]: “the source and destination protocols available are identified. An inventory of available protocols may be created and stored in the gateway or access point, and the ingress and egress protocols for the protocol packaging are identified. The payload sizes and constraints associated with each protocol, for example, the required frame field information, such as addresses, flags, and the like, are identified. [0857]: “Irrigation may be monitored through an IoT mesh network associated with an irrigation system, such as pumps, flow meters, pressure sensors, motors moving booms, and the like”; [1305]: “the network device may be a client, a server, a piece of the network infrastructure, or a network interface. ... In an example, a node may have a network switch role or a router role  …” . All these teach a network system comprising many IoTs, wherein an IoT is a network switch , and wherein the information between IoT devices within the network is routed in packets and based on network address).
Since Malsam teaches a network system with multiple components communicating to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malsam based on the teaching of Smith, to make the network system to further comprise a network switch capable of routing packets based on a destination network address for installation proximate to a tower of an irrigation system; the electronically addressable controller coupleable to the network switch for the receipt of network addressed communication, wherein the electronically addressable controller is configured to apply the one or more parameters received  based on the destination network address routing from a remote network node via said network switch for the configuration of a controlled component associated with the tower. One of ordinary skill in the art would have been motivated to do this modification since it can help “perform remote sensing and actuation functions”, as Smith teaches in [0002]. 

Regarding claim 2, Malsam-Smith teaches all the limitations of claim 1.
Malsam further teaches:
the one or more parameters comprises an indication of a different mode of operation for aligning a moveable tower in the irrigation system ([0021]: “the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: … whether the Stop in Slot (SIS) is powered on or off”. This teaches the control device 130 receives additional parameters comprising indication of a different mode of operation, i.e., whether the Stop in Slot mode is turned on or not, for aligning a movable tower in the irrigation system).

Regarding claim 3, Malsam-Smith teaches all the limitations of claim 2.
Malsam further teaches:
the one or more parameters comprises an indication of a threshold modification (FIG. 3 and [0029]: “the positions may be represented as geographic coordinates, distances from other objects, angles from other objects, or the like. Once a processor 136, determines an actual position of the main section assembly 104, the processor136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position”. This teaches the measured position parameter of the main section will cause to modify the angle of the extension arm, i.e., the measured position parameter of the main section comprise an inherent indication of an angle/threshold modification for the extension arm).

Regarding claim 4, Malsam-Smith teaches all the limitations of claim 3.
Malsam further teaches:
the electronically addressable controller is further configured to provide a first value for a threshold level when positioning information satisfies a first condition, but provide a second value for a threshold level when the positioning information does not satisfy the first condition (FIG. 3 and [0029]: “the positions may be represented as geographic coordinates, distances from other objects, angles from other objects, or the like. Once a processor 136, determines an actual position of the main section assembly 104, the processor136, is configured to calculate whether an actual position of the extension arm 123 deviates from the desired position. If the extension arm 123 deviates beyond a predetermined threshold, the processor 136 is configured to instruct the steering mechanism 145 to re-position the extension arm 123 to the desired position”. This teaches when the position of the main section is 0 degree, the processor 136 provide a value of 15 degree to the angle/threshold value of the extension arm. When the position of the main section is not 0 degree, the processor 136 provide a value different than 15 degree to the angle/threshold value of the extension arm (e.g., 20 degree when the main section is at 5 degree position).

Regarding claim 5, Malsam-Smith teaches all the limitations of claim 1.
Malsam further teaches:
the electronically addressable controller is further configured to send, via the network switch, first report data comprising at least one of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, information used for predictive maintenance, information used for preventative maintenance, information that a safety shutdown is required to prevent damage to the system, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data ([0021]: “the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100,a motor speed parameter associated with the irrigation system 100, an approximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 100, a diagnostic parameter associated with the irrigation system100, whether the applicant is being supplied to the irrigation system 100 (e.g., whether the fluid displacement device is operational), whether the Stop in Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 100, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly. …, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range)”).

Regarding claim 7, Malsam-Smith teaches all the limitations of claim 1.
Malsam further teaches:
the electronically addressable controller is further configured to send, via the network switch, second report data related to comparing one or more of tire pressure, current, temperature, torque, position, image, current angle, exception based error information, oil temperature, water pressure, valve state, valve rate, environmental sensor, VFD level, drive direction and infra-red data to one or more thresholds ([0021]: “the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120, 121, 122 or tower structures 110, 111, 112 (e.g., the position of the main section assembly 104), whether the irrigation system 100 is powered on or off, a voltage parameter associated with the irrigation system 100,a motor speed parameter associated with the irrigation system 100, an approximate ground speed parameter associated with the irrigation system 100, a direction parameter associated with the irrigation system 100, a diagnostic parameter associated with the irrigation system100, whether the applicant is being supplied to the irrigation system 100 (e.g., whether the fluid displacement device is operational), whether the Stop in Slot (SIS) is powered on or off, an applicant pressure associated with the irrigation system 100, a time parameter, a date parameter, a field position parameter of the irrigation system components, end-gun status, and whether the programs (e.g., software programs, etc.) are running properly. …, the control device 130 may cause an alert to be issued to the operator if there are any errors in the operation of the irrigation system 100 or if any of the functions or conditions monitored by the control device 130 have been compromised (e.g., ceased operation or are outside an acceptable range)”).

Claim 8 recites a method comprising operation steps conducted by the network system of claim 1 with similar limitations. The additional limitation, “outputting for display a user interface for showing a current status of a tower and a graphical control for receiving a user's selection of one or more information items associated with the tower”, recited by claim 8 is also taught by Malsam (Malsam teaches in [0022]: “The control device 130, as shown in FIG.IC, includes …, a user interface 138 (e.g., graphical user interface, etc.)”; And in [0001]: “These irrigation systems typically include a control device configured to furnish a user interface allowing the operator to monitor and control one or more functions or operations of the irrigation system”). Therefore, claim 8 is rejected considering also the same reasons recited in the rejection of claim 1.

Claims 9, 10, 11, 12 and 14 recite a method comprising operation steps conducted by the network system of claims 2, 3, 4, 5 and 7 respectively with similar limitations. Therefore, claims 9, 10, 11, 12 and 14 are rejected for the reason recited in the rejection of claims 2, 3, 4, 5 and 7 respectively. 

Regarding claim 15, Malsam teaches:
One or more computer hardware devices (memory 204 in FIG. 2) having computer-executable instructions embodied thereon that when executed, facilitate a method of controlling operation of an irrigation system (irrigation system 100 in FIG. 1A) comprising:
receiving by a computing device (processor 202 in FIG. 2) associated with a tower (tower 111 in FIG. 1A) of the irrigation system one or more parameters that indicate a different mode of operation for aligning a moveable tower in the irrigation system ([0021]: “The control device130 also controls the irrigation system's 100 functions and settings including, but not limited to: …, the direction of travel associated with the irrigation system 100”. This teaches the processor 202 receives control parameters from the control device 130 which indicates which direction to move the towers, i.e., whether in a forward mode of operation or in a reverse mode of operation, for aligning a moveable tower in the irrigation system);
applying the one or more parameters received via network communication (as recited above, the processor 202 applies the direction of travel received via communication); and
activating a motor interface component (communication module 206 in FIG. 2, and [0024]: “the communication module 206 may be directed coupled (e.g., via one or more wires, or the like) to a corresponding variable-drive unit 118”) to provide drive force at intermediate tower adjustment component based on the one or more parameters ([0017]: “the wheels 114, 116 may be driven by a suitable variable-drive unit 118 (e.g., drive motor), or the like, to assist in traversing the system 100 about the specified area. …. the drive units 118 may comprise electric switched reluctance motors configured to drive the irrigation system 100 in a forward direction or a reverse direction”. This teaches to provide drive force to intermediate tower based on the received travel direction).
Malsam teaches all the limitations except a network switch capable of routing packets based on a destination network address wherein the communications of the parameters and to  controller in the network system are via this network switch with routing packets based on network addresses.
However, Smith teaches in an analogous art: 
a network switch capable of routing packets based on a destination network address ([0287]: “The Internet can be configured to provide communications to a large number of IoT devices. Accordingly, as described herein, a number of innovations for the future Internet are designed to address the need for network layers, from central servers, through gateways, down to edge devices, to grow unhindered, to discover and make accessible connected resources, and to support the ability to hide and compartmentalize connected resource”; [0553]: “the source and destination protocols available are identified. An inventory of available protocols may be created and stored in the gateway or access point, and the ingress and egress protocols for the protocol packaging are identified. The payload sizes and constraints associated with each protocol, for example, the required frame field information, such as addresses, flags, and the like, are identified. [0857]: “Irrigation may be monitored through an IoT mesh network associated with an irrigation system, such as pumps, flow meters, pressure sensors, motors moving booms, and the like”; [1305]: “the network device may be a client, a server, a piece of the network infrastructure, or a network interface. ... In an example, a node may have a network switch role or a router role  …” . All these teach a network system comprising many IoTs, wherein an IoT is a network switch , and wherein the information between IoT devices within the network is routed in packets and based on network address).
Since Malsam teaches a network system with multiple components communicating to each other, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Malsam based on the teaching of Smith, to make one or more computer hardware devices wherein the method further comprise receiving by a computing device associated with a tower of the irrigation system from a network switch capable of routing packets based on destination network address via an internet protocol one or more parameters that indicate a different mode of operation for aligning a moveable tower in the irrigation system; and applying the one or more parameters received via network addressed communication based on the destination network address routing of a packet received from a remote network node via said network switch. One of ordinary skill in the art would have been motivated to do this modification since it can help “perform remote sensing and actuation functions”, as Smith teaches in [0002]. 

Claims 16, 18 and 20 recite one or more computer hardware devices having instructions to facilitate a method comprising operation steps conducted by the network system of claims 4, 5 and 7 respectively with similar limitations. Therefore, claims 16, 18 and 20 are rejected for the reason recited in the rejection of claims 4, 5 and 7 respectively. 

Regarding claim 17, Malsam-Smith teaches all the limitations of claim 15.
Malsam further teaches:
receiving via an internet protocol a drive indication, and applying a drive signal over a drive signal interface ([0021;]: “the control device 130 actively monitors the irrigation system's 100 function and performance including, but not limited to: a position of one or more conduit sections 120,121,122 or tower structures 110,111,112 (e.g., the position of the main section assembly 104”).

Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Malsam in view of Smith, and in further view of Abts (US 2017/0349060 A1, prior art of record, hereinafter as “Abts”). 
Regarding claim 6, Malsam-Smith teaches all the limitations of claim 1, but they don’t explicitly teach the electronically addressable controller is further configured to receive report data, and display one or more of a predictive maintenance alert status, a preventative maintenance status, and a safety shut-down status.
However, Abts teaches in an analogous art: 
receive report data (real-time electric power data in [0035]), and display one or more of a predictive maintenance alert status, a preventative maintenance status, and a safety shut-down status ([0035]: “The resulting determinations may then be used to signal or alert the irrigation system operator of pending variable-speed drive assembly 35 complications so that the irrigation system operator may perform preventative maintenance on problematic drivetrain components of the corresponding variable-speed drive assemblies 35 in advance of possible catastrophic failures that may have otherwise resulted in irrigation system downtime”; [0041]: “notifying the irrigation system operator in real-time may be greatly beneficial in helping the irrigation system operator to initiate preventative maintenance and reduce costly irrigation system downtime”).
It would have been obvious to one of ordinary skill before the effective filing date of the present application to combine the teachings of Malsam-Smith and Abts. Malsam teaches an irrigation system that includes span members that are supported by multiple towers and further teaches controlling irrigation devices associated with the towers based on threshold levels based on the angle between the span members of the tower. Abts teaches an irrigation system with a variable-speed drive assembly that uses a status display to alert users to issues with the irrigation system. It would have been obvious to one of ordinary skill in the art at the time of the invention to make the network system wherein the electronically addressable controller is further configured to receive report data, and display one or more of a predictive maintenance alert status, a preventative maintenance status, and a safety shut-down status. One of ordinary skill in the art would have been motivated to do this modification since it helps ensuring all important data is received to initiate actions that reduce costly irrigation system downtime, as Abts teaches in [0007].

Claim 13 recites a method comprising operation steps conducted by the network system of claim 6 with similar limitations. Therefore, claim 13 is rejected for the reason recited in the rejection of claim 6. 

Claim 19 recites one or more computer hardware devices having instructions to facilitate a method comprising operation steps conducted by the network system of claim 6 with similar limitations. Therefore, claim 19 is rejected for the reason recited in the rejection of claim 6. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES CAI whose telephone number is (571)272-7192.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on 571-272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CJC/
Charles Cai
Art Unit 2115


/THOMAS C LEE/            Supervisory Patent Examiner, Art Unit 2115